Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In [0017], line 3, the term “dropping” should be changed to  “dripping”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2018/0325172 A1).  
Regarding claim 1, Zhu discloses an electronic cigarette having a vaporizer assembly (102) (i.e. atomization assembly) comprising an internal E-liquid (i.e. smoke material) storage medium (1042) includes porous ceramic materials [0034] (i.e. ceramic core) comprising three heating elements (10431), (10432), (10433) ([0038]) connected in parallel (Fig. 6); the E-liquid storage tank (111) external wall (1022) and internal wall (1041) includes stainless-steel [0029] (i.e. stainless-steel tank); the ceramic core is disposed in the stainless-steel tank (Fig. 5).  

Regarding claim 2, Zhu discloses all the claim limitations as applied to claim 1 above.  Zhu further discloses an opening (10412) in the storage tank internal wall (1041) (Fig. 4, [0029) (i.e. a recess); the heating elements (1043) are in direct contact with the surface of the internal E-liquid storage medium (1042) to heat the E-liquid received from the E-liquid storage tank. The user may switch one or more of the heating elements (1043) to adjust vaporization of the E-liquid by the vaporizer assembly (102) (Abs., [0038]) (i.e. the ceramic core produces and transmits a heat to the stainless-steel tank through heat transfer to atomize a smoke material in the stainless-steel tank to produce vapor); a mouthpiece (1011) for the user to enjoy vaporized E-liquid [0036] is connected on a top opening of the tank (111) external wall (1022) through mouthpiece fastener (1012) positioned coaxially inside the mouthpiece (1011) to form an internal pathway (Fig. 5, [0036]) (i.e. stainless steel tank is provided with an opening, and vapor flows out of the opening for user’s inhaling).

Regarding claim 3, Zhu discloses all the claim limitations as applied to claim 2 above.  Zhu further discloses a switch mounting ring (1033) (i.e. a fixing seat) (Fig.3, [0041]); an E-liquid storage tank (111) top cover (1013) (Fig. 4, [0036]; (i.e. a fixing seat and a cover disposed on two ends of the stainless-steel tank, respectively). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2018/0325172 A1)
as applied to claim 3 above, and further in view of Liu al. (US 2020/0054074 A1) (hereinafter Liu).   Zhu discloses a positive terminal (1037) (i.e. a joint) (Fig. 3, [0041]) isolated by a positive terminal isolation ring (1036) (i.e. an insulation ring) disposed in the switching ring (1033) (Fig. 3, [0041]).  Zhu does not explicitly disclose the joint is a hollow structure disposed in the insulation ring for electric conduction and air conduction.
	However, Liu teaches an atomizer comprising the components in sections A-B (Fig. 2, [0032]), wherein the components of section A include mouthpiece (1), atomizer connector (2) having a through-hole, glass sleeve (3), ceramic heating element (4), atomizer rubber donut (5) (i.e. insulation ring), hollow electrode (6) wherein the hollow electrode (6) is inserted into the through-hole of the atomizer rubber donut (5) (Fig. 2, [0035]) (i.e. the joint is a hollow structure disposed in the insulation ring for electric conduction and air conduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vaporizer assembly of Zhu a hollow electrode as taught by Liu to allow for electrical conduction and air conduction in an electronic cigarette atomizer to atomize a smoke material and produce vapor for a user’s inhaling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747